—In a proceeding pursuant to Mental Hygiene Law article 9 for permission to medicate an involuntarily committed patient over her objection, the appeal is from an order of the Supreme Court, Queens County (Hart, J.), dated February 6, 2003, which, upon granting the motion of the petitioner, Deborah Cross, the Director of Inpatient Psychiatry at Elmhurst Hospital, in effect, for leave to renew, vacated a prior order of the same court, dated January 7, 2003, denying the petition, and, upon renewal, inter alia, granted the petition to administer anti-psychotic medication over the patient’s objection until the next date the matter was heard by the court.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The parties acknowledge that the patient has been released from her involuntary commitment and the application to administer medication to the patient over her objection has been withdrawn. Accordingly, the instant appeal has been rendered academic. This case is not an appropriate vehicle for ruling upon significant legal issues which may be presented in similar proceedings (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 717 [1980]). S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.